DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to preliminary amendment filed on December 28, 2020, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 2, 17, and has newly added claims 21-22.  
Claims 1-22 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the single volume SGHCL comprises reflective SGHCL … and which is rotated 180 around a perpendicular axis of symmetry through the center of the SGHCL” recited in claim 2, that is confusing and indefinite since it is not clear what is being rotated 180 degrees?  If the single volume SGHCL is physically rotated about 180 degrees, then this element will be perpendicular to the eye and will make the display inoperable.   This phrase therefore cannot be examined since it is impossible to interpret such phrase.  The scopes of the claim are therefore indefinite.  
Claim 4 inherit the rejection from its based claim.  
With regard to claim 20, the phrase “reliable” is confusing and indefinite since it is not clear how to objectively define “reliable”.  The phrase “equivalent focus” recited in claim 20 is also confusing and indefinite.  It is also not clear how do the “microdisplay or focused laser beams” or the “HMD image” relate to the method of recording the volume hologram.  The scopes of the claim are really unclear.  
The phrase “long focus” recited in claim 21 is confusing and indefinite since it is not clear how to objectively define “long focus”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 9-11, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovich et al (US 2015/0160529 A1) in view of the US patent application publication by Butler et al (US 2002/0085175 A1).
Popovich et al teaches a holographic waveguide display that serves as the holographic substrate-guided head-mounted see-through display that is comprised of an image source (60, Figure 2), that may comprise a micro-display with laser illumination, an edge-illuminated transparent substrate (40) and a switchable Bragg grating (SBG, 30, please see paragraph [0007]) serves as the volume substrate-guided holographic continuous lens.  
This reference has met all the limitations of the claims.  It however does not teach explicitly further comprises a diffuser and the image source comprises a scanning laser beam wherein the scanning laser beam creates an image on the diffuser.  Butler et al in the same field of endeavor teaches a head-mounted see-through display that is comprised of an image source with a scanning laser beam (i.e. lasers 38), that is comprised of a scanner module (46) comprises a scanner (52) and a diffuser (54) that a image pixel is projected and therefore formed at the diffuser.  The image source comprises the scanning laser beam is to transfer image to the eye glasses (48, please see paragraphs [0005] and [0006]).  It would then have been obvious to one skilled in the art to apply the teachings of Butler et al to make the image source comprises scanning laser beam with diffuser for the benefit of using art well-known display device to provide image information to the viewer’s eyes.  
Popovich et al further teaches that upon playback, an incident guided beam experiencing total internal reflection and hits the switchable Bragg grating (30) at Bragg condition.  
With regard to claim 3, these references do not teach explicitly that the substrate comprises a thickness of claimed 3-6 mm.  However since the Popovich et al teaches that the holographic waveguide display is an eyeglass display, (please see paragraph [0020]),  it is either implicitly true or obvious modification to one skilled in the art to make the substrate has a thickness comparable to an eyeglasses and in the claimed range to enable the display assumes the eyeglass form.  
With regard to claim 5, Popovich et al teaches that the substrate comprises multiple plates (40 and 10, Figure 2).  
With regard to claim 9, Popovich et al teaches that substrate may comprise curved shape, (please see Figure 8).  
With regard to claim 10, Popovich et al teaches that the substrate may comprise spectacle prescription, (please see paragraph [0135]).  
With regard to claim 11, Popovich et al teaches that the substrate may comprise a unitary body (40, Figure 2) or a plurality of bodies (40 and 10) made of glass, (please see paragraph [0138]).  
With regard to claim 13, Popovich et al teaches that the microdisplay or image source (60, Figure 2) may comprise a gap relative the substrate (40).  
With regard to claim 14, Popovich et al teaches that the switchable Bragg grating (30, Figure 2) or the SGHCL comprises a first side and a second side opposite to the first side wherein upon playback, the grating has a diffracted beam on the first side and has a playback beam on the second side.  
With regard to claim 15, Popovich et al also teaches in a different embodiment that the diffracted beam and playback beam on the same side of the Bragg grating (30, please see Figure 5)).  
With regard to claim 16, Popovich et al teaches that the substrate may comprises a shape such as rectangular.  
With regard to claim 17, Popovich et al teaches that a retrieved image may comprise monochrome and Butler et al teaches that the retrieved image may comprise RGB full color image, (please see Figure 6).  
With regard to claim 18, Popovich et al in light of Butler et al teaches that display comprises a focused, modulated, scanning laser beam (52, Figure 6 of Butler et al) and diffuser (54, Figure 6 of Butler et al).  

Claim(s) 2, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovich et al and Butler et al as applied to claim 1 above, and further in view of the US patent application publication by Futterer (US 2014/0376207 A1).
The holographic waveguide display taught by Popovich et al in combination with the teachings of Butler et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claims 2 and 6, these references do not teach explicitly that the edge illuminated transparent substrate comprises an angled edge.  Futterer in the same field of endeavor teaches a holographic waveguide display wherein the image light is edge illuminating the transparent substrate (13, Figure 2) wherein the edge is angled with respect to the parallel surfaces.  It would then have been obvious to one skilled in the art to apply the teachings of Futterer to modify the edge-illuminated transparent substrate to have an angled edge for the benefit of directing the image light into the transparent substrate with a proper traveling path via total internal reflection.  Although this reference does not teach explicitly that the angle is within the range of 15 to 25 degrees, such modification is considered obvious to one skilled in the art since the angled edge determines the incident angle of light entering the substrate and incident at the surface of the substrate to enable total internal reflection of the incident light.  
Popovich et al teaches that the switchable Bragg grating comprises a reflection grating (Figure 5).  The feature concerning the rotated 180 degree around a perpendicular axis of symmetry passing through the center of the grating is rejected under 35 USC 112, second paragraph, for the reasons stated above.  This feature cannot be examined further.  
With regard to claim 4, Popovich et al teaches that the substrate (40) may comprises glass, (please see paragraph [0138]).  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovich et al and Butler et al as applied to claim 1 above, and further in view of the US patent issued to Popovich (PN. 6,185,016).
The holographic waveguide display taught by Popovich et al (‘529) in combination with the teachings of Butler et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 7, these references do not teach explicitly that the microdisplay comprises the cited display device.  Popovich (‘016) in the same field of endeavor teaches a holographic waveguide display wherein the image source may comprise a display (12, Figure 1) that may comprise liquid crystal display (LCD, please see column 3, line 65).  It would then have been obvious to one skilled in the art to use art well-known display device as the image source for the benefit of using art well-known display device for the holographic waveguide display.  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovich et al and Butler et al as applied to claim 1 above, and further in view of the US patent application publication by Suzuki et al (US 2019/0331921 A1).
The holographic waveguide display taught by Popovich et al (‘529) in combination with the teachings of Butler et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 8, these references do not teach explicitly to include an antireflective coating.  Suzuki et al in the same field of endeavor teaches a holographic waveguide display that is comprised of an anti-reflective coating (512, Figure 1) at a side of the substrate (500) opposite to an eye of the viewer.  It would then have been obvious to one skilled in the art to apply the teachings of Suzuki et al to include an anti-reflective coating at the side surface of the substrate opposite to the side facing the eye of the viewer for the benefit of reducing unwanted reflection of light at the opposite side surface of the substrate.  

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovich et al and Butler et al as applied to claim 1 above, and further in view of the US patent application publication by Jagt et al (US 2003/0067760 A1).
The holographic waveguide display taught by Popovich et al (‘529) in combination with the teachings of Butler et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 12, Popovich et al teaches that the glasses has a beam stop (80, Figure 2) adjacent to the glasses or lenses but these references do not teach explicitly that the edges of the substrate comprise a light absorptive coating.  Jagt et al in the same field of endeavor teaches an edge-lit holographic display wherein an absorptive coating (89, Figure 17) may be provided at an edge of the substrate to recycle and absorb the light incident at the edge of the substrate.  It would then have been obvious to one skilled in the art to apply the teachings of Jagt et al to modify the substrate to include an absorptive coating at the edge for the benefit of absorbing light incident at the edge to reduce unwanted light to improve the viewing quality. 
 
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent issued to Tedesco (PN. 5,418,631) in view of the patent issued to Hotta et al (PN. 5,504,593).
Tedesco teaches a method for recording a reflective volume hologram that is comprised of the steps of shining two beams (172, and 194, Figure 5) onto a holographic recording photopolymer recording layer (200) wherein the first recording beam is guided from an edge of the substrate and convergent to a first focus (194) and a second recording beam is divergent beam (172) and wherein both beams cover the holographic polymer, (please see Figure 5, columns 5 and 6).  
This reference has met all the limitations of the claim.  It however does not teach explicitly that the holographic photopolymer is index-matched to the substrate.  Hotta et al in the same field of endeavor teaches a hologram recording method wherein an index matching agent (4, Figure 2) is placed between the recording medium (2) and the substrate (12, please see the abstract).  It would then have been obvious to one skilled in the art to apply the teachings of Hotta et al to modify the hologram recording method for the benefit allowing refractive indices between the substrate and the recording medium be matched to reduce unwanted reflection/refraction of the incident light at the interface of the two.  

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tedesco and Hotta et al as applied to claim 19 above, and further in view of the US patent issued to Wreede et al (PN. 5,449,116).
The method for recording a volume hologram taught by Tedesco in combination with the teachings of Hotta et al as described in claim 19 above has met all the limitations of the claim.  
With regard to claim 19, these references do not teach explicitly to have the substrate index-matched to a first rectangular block having am angled edge.  Wreede et al in the same field of endeavor teaches a recording arrangement for recording hologram wherein the hologram recording medium (61, Figure 2) is index-matched via index matching fluid (64 and 79) to a first rectangular block (77) with angled edge and a second rectangular block placed underneath the holographic recording medium.  It would then have been obvious to one skilled in the art to apply the teachings of Wreede et al to modify the recording method to include a first and second transparent blocks for the benefit of reducing unwanted reflection of light at the recording site.  
The features concerning the guided angle and incident angle of the recording beam are considered to be obvious matters of design choices to one skilled in the art to design the specific properties of the recorded hologram.  Tedesco teaches to use lenses to focus the recording lights, (please see Figure 5).  But it does not teach explicitly about using cylinder lens.  However cylinder lens is a typical lens known in the art to use one is considered obvious matters of design choice to one skilled in the art.  
The features concerning the microdisplay or focused laser and/or HMD image are confusing and are rejected under 35 USC 112, second paragraph, for the reasons set forth above.  These features cannot be examined further.  

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Tedesco (PN. 5,418,631) in view patent issued to Wreede et al (PN. 5,499,116) and US patent application publication by Hayashida et al (US 2012/0086993 A1).
Tedesco teaches a recording system for a reflection hologram serves as single holographic continuous lens (SGHCL) that is comprised of a substrate (190, Figure 5) with a thin holographic photopolymer (200) laminated to the substrate, focus lenses (186 and 188) for focusing collimated recording beam (194) to converge the beam at a focus point and a second recording beam is divergent with focus in a second point created by lens (162 and 166, please see columns 5 and 6).  
This reference has met all the limitations of the claims, with the exception that it does not teach explicitly that the holographic polymer with the substrate are attached between two glass blocks.  Wreede et al in the same field of endeavor teaches a system for recording a reflection hologram wherein the holographic recording layer (61, Figure 2) may be interposed between two blocks (62 and 77) with index matching fluids (64 and 79) to index match the hologram recording layer and the blocks.  It would then have been obvious to one skilled in the art to apply the teachings of Wreede et al to place the hologram layer with the substrate between the two blocks, with index matching, for the benefit of reducing unwanted reflection of the light at recording interface.  As shown in Figure 2 of Wreede et al, the first block has a wedge prismatic edge to allow the recording light to enter.  This wedge prismatic edge can be regard as a wedge prism attaches to the transparent block.  
In light of Wreede et al, the lenses taught by Tedesco may be attached to the wedge prismatic edge of the block to direct the recording light into the prism and to the recording layer.  It is within general level of skill in the art to arrange the first block (77) to the hologram layer and to arrange the second block (62) to the substrate of the hologram recording layer as design choice.  
Although these references do not teach explicitly that the substrate for the hologram layer and the blocks are made of glass, such modifications are considered to be obvious to one skilled in the art since glass is most common material for forming optical elements.  
Although these references do not teach explicitly that the lenses are cylinder lens and spherical achromatic lens, such modifications are considered to be most obvious to one skilled in the art since such lenses are commonly known and available in the art.  
These references further do not teach that the recording beam are RGB beam to record reflection RGB hologram.  Hayashida et al in the same field of endeavor teaches a typical hologram recording system for recording reflection RGB hologram wherein red, green and blue light sources (41R, 41G and 41B, Figure 3) are include to generate two RGB beams as reference beam and object beams to record a reflection hologram at the recording medium (10).  It would then have been obvious to one skilled in the art to use red, green and blue light sources to generate RGB reference and object beams for the benefit to record full color reflection hologram. 

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Butler et al (US 2002/0085175 A1) in view of the US patent application publication by Popovich (US 2015/0160529 A1), US patent application publication by Jagt et al (US 2003/0067760 A1) and US patent application publication by Howell et al (US 2009/0296044 A1).
Butler et al teaches a integrated retinal display serves as the smart glass that is comprised of a frame with two side arms (please see Figure 1), lenses (16a and 16b), a battery (12a and 12b) within the side arm, a laser projector for projecting laser beams (38, Figure 2) located within the side arm, a scanner module (46) with scanner and tuning mirror within the side arm (52, Figure 2) for redirecting the path of the laser beams and a diffuser (54) adjacent to the lenses. The diffuser with the image serves as the image source.  
This reference has met all the limitations of the claims.  It however does not teach explicitly that the lenses are prescription lenses with substrate-guided holographic continuous lens integrated with the prescription lens.  Popovich et al in the same field of endeavor teaches an eyeglasses with substrate-guided holographic continuous lens (30, please see Figure 2) that integrated with a prescription lens (please see paragraph [0135]).  It would then have been obvious to one skilled in the art to apply the teachings of Popovich et al to modify the smart glasses of Butler et al to include a holographic lens element for the benefit of expanding the pupil to improve the image viewing.  
Popovich et al teaches that the glasses has a beam stop (80, Figure 2) adjacent to the glasses or lenses but it does not teach explicitly that it is absorptive layer.  Jagt et al in the same field of endeavor teaches an edge-lit holographic display wherein an absorptive coating (89, Figure 17) may be provided at an edge of the substrate to recycle and absorb the light incident at the edge of the substrate.  It would then have been obvious to one skilled in the art to apply the teachings of Jagt et al to modify the substrate to include an absorptive coating at the edge for the benefit of absorbing light incident at the edge to reduce unwanted light to improve the viewing quality. 
Butler et al further teaches that the smart glasses may comprise headphone but it does not teach explicitly to include an earphone within the side arm.  Howell et al in the same field of endeavor teaches a smart glasses wherein a earphone may be included, (please see paragraph [0079]).  It would then have been obvious to one skilled in the art to apply the teachings of Howell et al to modify the smart glasses to also include earphone for the benefit of providing easy carried listening device with the smart glasses. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872




/AUDREY Y CHANG/           	 Primary Examiner, Art Unit 2872